I concurred in the decree rendered in this case for the reason merely that the checks which John F. Clark  Co. deposited in the Canal Bank were not received by the bank "as agent, * * * for collection and remittance or delivery to its principal," but were received by the bank "for deposit." The statute, Act No. 63 of 1926 (section 1), declares very plainly that the lien arises only when the bank receives the check or other instrument "as agent * * * for collection and remittance or delivery to its principal and not for deposit." There are two statutes, Act No. 85 of 1916 and Act No. 86 of 1926, which declare, substantially, that, when a bank receives from a customer an out-of-town check or draft for collection or deposit, the bank may immediately give the customer credit for the amount without becoming irrevocably the owner of the instrument, or forfeiting the right to charge the amount back to the customer if the bank fails to make the collection. Joffrion-Woods, Inc., v. St. James Bank  Trust Co., 171 La. 172,129 So. 808. I respectfully submit, therefore, that, inasmuch as the question presented in this case is controlled by statute, the opinions of the law-writers and judges in other jurisdictions, on the abstract question as to whether or when the title to the instrument passes to the bank, is a matter of no importance. *Page 886